Citation Nr: 1544192	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-43 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating to unemployability as a result of service connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective May 7, 2008, the date the claim for service connection was received.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Also, a review of the electronic records maintained in Virtual VA was conducted.

FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, flattened affect, suicidal ideation, irritability problems, an inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships.

2. With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

In May 2008, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is not sufficient to warrant more than the currently assigned 30 percent disability rating.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The Veteran's PTSD is currently rated as 30 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, sleep problems, flattened affect, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, a June 2008 private psychological treatment report noted that the Veteran's hypervigilance and hyperarousal interfered with his productivity at work.  His sleep problems caused difficulties with maintaining levels of memory and concentration necessary to learn new skills as well as initiate and sustain work relationships.  The examiner opined that the Veteran's symptoms interfered significantly with his personal, social, and professional life.  Due to the severity and chronicity of his symptoms, the Veteran's prognosis was deemed to be poor and the examiner considered him permanently and totally disabled and unemployable.  A September 2008 private psychological treatment report noted that the Veteran was having more and more problems interacting with co-workers.  The examiner noted that the Veteran was highly likely to have marked worsening of his PTSD symptoms due to stressors inherent in any work environment.  The examiner considered him to be permanently and totally disabled and unemployable.  In a December 2008 VA examination, the examiner noted that the Veteran was currently employed in recycling and lawn maintenance, but that he had decreased concentration, increased absenteeism, and poor social interaction.  It was noted that the Veteran worked full time with some anxiety and little interaction with others.  The examiner determined that the Veteran had deficiencies in most areas including thinking (moderate concentration issues), and work (social anxiety).  A February 2015 examination by the Veteran's private treating psychologists noted on a Disability Benefits Questionnaire form that the Veteran had occupation impairment with deficiencies in most areas, such as work, judgement, and thinking.  The Veteran reported that he had retired from a university maintenance job due to increased anxiety and irritability.  It was noted the Veteran had difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances including work or a work like setting.  Finally, a private September 2015 examination noted that the Veteran had spent 24 years with IBM, but was laid off when the company was sold.  He worked various jobs for a short time but could not get along with others and eventually quit because he could not handle the stress.  The examiner noted that the Veteran had difficulty concentrating and in establishing and maintaining effective work relationships.  The examiner further noted that the Veteran had difficulty adapting to stressful circumstances, including work or a work like setting.  The examiner determined that the Veteran had total occupational  impairment.  

With respect to social impairment, a June 2008 private psychological treatment report noted that the Veteran reported that he had been married and divorced three times.  It was also noted that he did not like to be in crowds.  The examiner opined that the Veteran's symptoms interfered significantly with his personal, social, and professional life.  His feelings of estrangement and isolating behaviors compromised his ability to initiate and sustain social relationships.  A September 2008 private psychological treatment report noted that the Veteran stated he was growing less comfortable being around people and therefore continued to isolate himself.  He reported that he had just ended a relationship.  A December 2008 VA examination noted that the Veteran had been divorced three times as a result of his irritability and short temper.  He stated he had very little contact with his two adult children.  With regard to social relationships he reported a couple of casual contacts, but that he lived by himself.  The examiner determined that the Veteran had deficiencies in most areas including family relations, in that he had very little contact with his family.  A February 2015 examiner noted that the Veteran had been married and divorced four times.  He reported that he had no relationship with his children.  He reported very little contact with his parents and siblings.  The examiner noted that the Veteran had social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and/or mood.  It was noted the Veteran had difficulty establishing and maintaining effective social relationships.  Finally, a September 2015 private examination noted that the Veteran's first marriage lasted 12 years, his second marriage lasted 10 years, his third marriage lasted 9 years, and his fourth marriage lasted 4 years.  The Veteran stated that he currently had a girlfriend who was supportive.  It was noted that the Veteran had children from the first marriage but that he did not have contact with them.  The Veteran further stated that he had no friends, no hobbies, no good relationships, and no social activities.  The examiner noted that the Veteran had irritability problems with outbursts of anger, difficulty establishing and maintaining effective social relationships.  The examiner determined that the Veteran had total social impairment.  

A June 2008 private psychological treatment report noted that the Veteran experienced intrusive thoughts, traumatic nightmares, detachment from others, hypervigilance, hyperirritability, memory and concentration problems and an exaggerated startle response.  The Veteran reported that he avoided triggers that reminded him of past trauma from his military service.  The Veteran reported that he often woke up from nightmares sweaty with his heart racing.  Upon examination the Veteran was noted to have a dysthymic mood and restricted affect.  The Veteran's judgment and insight were noted to be limited.  The Veteran did not report suicidal or homicidal ideation.

A September 2008 private psychological treatment report noted that the Veteran continued to struggle with his PTSD symptoms including his sleep problems which involved nightmares and intrusive thoughts that were occurring more frequently.

A December 2008 statement from the Veteran noted that he has intrusive thoughts, flashbacks, frequent problems with irritability and angry outbursts, problems with concentration and memory, exaggerated startle response, sleep disturbances, panic in crowds, and no ability to socialize.  The Veteran also stated that he experienced frequent auditory and visual illusions and hallucinations.  It was noted the Veteran's speech was impoverished and hesitant, the Veteran's affect was constricted and his mood was anxious.  The examiner noted that the Veteran's thought process was rambling and racing while his thought content was ruminating.  The Veteran reported that he had auditory and visual hallucinations.  The Veteran further reported that he experienced public panic attacks every few weeks that lasted for at least several minutes and then eventually went away.  The Veteran was noted to have fair impulse control.  The Veteran reported moderately impaired recent and immediate memory.

A May 2009 private psychological treatment report noted that the Veteran continued to struggle with his PTSD symptoms.  The Veteran reported problems with sleep, intrusive thoughts, irritability, hyperstartle reflex, and avoidance behaviors.  

A February 2015 examination by the Veteran's private treating psychologists noted that the Veteran tried to avoid any stimuli that reminded him of his military experiences.  He reported difficulty sleeping as a result of nightmares.  The Veteran further reported hypervigilance, difficulty concentrating and occasional outbursts of anger.  He presented with symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood.

A September 2015 private examination report noted that the Veteran had a depressed mood, anxiety, suspiciousness, a flattened affect, impaired judgment and abstract thinking, disturbances of motivation and mood, and difficulty in understanding complex commands.  The Veteran reported near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran also reported chronic sleep impairment as well as impairment of short and long term memory.  The Veteran also reported occasional suicidal ideation and neglect of personal appearance and hygiene.  

The Board notes that the Veteran was afforded a VA examination in May 2015.  The examiner was asked to reconcile the conflicting information between the December 2008 VA examination and the various private treatment reports which indicated that the Veteran had total occupational and social impairment.  The Veteran was diagnosed by the May 2015 VA examination with malingering.  The examiner noted that while the Veteran's presentation involved some likely genuine distress and concerns related to mental health symptoms, there were some clear indicators of inaccurate self-report consistent with malingering.  As a result, it was not possible for the examiner to identify the severity of the Veteran's symptoms or of his social and occupational impairment without resorting to mere speculation.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period. 38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had disturbances of motivation and mood, sleep problems, flattened affect, irritability problems, an inability to interact well with others, difficulty in adapting to stressful circumstances, including in a work-like setting, and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the September 2015 private examination stated that the Veteran had neglect of personal appearance and hygiene which is symptomatology associated with a 100 percent rating.  However, other examinations fail to note any difficulty and the May 2015 VA examiner determined that the Veteran was malingering and exaggerating symptoms.  

The December 2008 VA examination and the private examinations indicated that the Veteran's PTSD makes it difficult for him to get along with others and difficulty concentrating, making it difficult for him to learn new things and adapt to stressful working situations.  The private VA examinations repeatedly say that the Veteran is totally occupationally impaired, however, the examinations are vague and do not provide any supporting rationale for the conclusions reached regarding the severity of the Veteran's PTSD symptomatology.  Indeed, VA treatment records show that from at least April 2007 through June 2009, he remained gainfully employed in a recycling job.  The record indicated that the Veteran had been employed by one employer for 24 years until that employer was bought out and the Veteran was laid off.  Subsequently, the Veteran changed jobs several times noting that he had increasing difficulty getting along with others and dealing with the stress of the job requirements.  The evidence indicates however, that the Veteran did maintain employment for some time and there is no evidence that the Veteran was disciplined for not getting along with others, rather, the Veteran quit working on his own when the stress became too much.  Therefore, the Veteran did not demonstrate total occupational impairment.  Moreover, the Veteran is being granted a TDIU as part of this decision, which reflects the occupational impairment presented by his PTSD.

With regard to social impairment, the Veteran was married and divorced four times and he stated he had no relationship with his children from his first marriage.  He further stated that he had no friends, no hobbies, no good relationships, and no social activities.  Although it was noted that the Veteran did not have friends and did not like to interact with others socially, there was no indication that the Veteran had total social impairment; it was noted in the September 2015 private examination that he had a current girlfriend that was very supportive.  Therefore, the Veteran's PTSD warrants a 70 percent rating, but no greater, for the entire appeal period.

The medical evidence provided a range of GAF scores from 36 to 51, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that the Veteran's overall symptomatology reflects moderate to severe symptoms throughout the appeal.  The evidence never supports, however, that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the entire appeal period.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings, to include TDIU.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities is granted below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that that the evidence supports a 70 percent rating, but no higher, for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD evaluated as 70 percent disabling as noted above, prostate cancer status post radical prostatectomy with urinary incontinence rated as 40 percent disabling, pleural plaques rated as noncompensable, and erectile dysfunction associated with prostate cancer rated as noncompensable, with a combined rating of 80 percent.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disability meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of occupational deficiencies due to his inability to get along with his co-workers and his inability to concentrate.  The record indicated that the Veteran was able to work, but frequently had to switch jobs because of his inability to get along with others and general inability to adapt to stressful situations.  Therefore the Board finds that the Veteran is, at best, only marginally employed.  The evidence of record demonstrates that the Veteran's service-connected disability of PTSD renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.


ORDER

An initial rating of 70 percent for PTSD is granted.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


